** INDUSTRIAL DEVELOPMENT AUTHORITY — EXPENSES — MEALS ** WHEREIN THE ASSOCIATE DIRECTOR LIVES IN WASHINGTON, D.C., AND HAS EXPENSES IN CONNECTION WITH HIS JOB WHICH MIGHT NOT BE TRAVEL. FOR EXAMPLE, IF, IN THE COURSE OF HIS WORK IN WASHINGTON, IT BECAME NECESSARY TO MEET WITH GROUPS OF PEOPLE, PERHAPS BE RESPONSIBLE FOR THEIR LUNCHES AND HAVE EXPENSES OF THAT NATURE, CAN BE RECEIVE UP TO $25.00 A DAY FOR EXPENSES OF THIS TYPE? TRAVEL EXPENSES CAN ONLY BE USED FOR TRAVEL EXPENSES ONLY . . . NO OTHER TYPE OF EXPENSES. CITE: 65-384 (BURCK BAILEY)